Felton, Chief Judge,
dissenting. Article VI, Section II, Paragraph V of the Constitution of the State of Georgia of 1945, (Code Ann. § 2-3705) provides in part: “No writ of error shall be dismissed because of delay in transmission of the bill of exceptions and the copy of the record, or either of them, resulting from the default of the clerk or other cause, unless it shall appear that the plaintiff in error or his counsel caused such delay.” (Emphasis supplied.)
On May 3, 1966, the following order (in blank as to date and signature of the trial judge) was presented to the trial judge for his signature. “Order—It appearing that the court reporter will be unable to prepare the record specified in the notice of appeal of appellant, E. S. Elliott, in the foregoing case within thirty (30) days after filing the notice of appeal, upon application of appellant, E. S. Elliott, time for the filing of the transcript as designated in the notice of appeal is hereby extended for an additional thirty (30) days and until the 8th day of June 1966.” On May 4, 1966, the judge passed the following order: “The foregoing document was presented to me on May 3, 1966, by Mr. Clyde Dekle, of counsel for appellant, E. S. *356Elliott, with request that the order therein set forth be entered granting extension of time as therein stated. I decline to enter said order or to grant any extension for each of the following reasons, to wit: First. Because of the question of jurisdiction in this case as set forth in Order Number Twenty-One, dated April 15, 1966, filed in the office of the clerk of this court under date of April 15, 1966, the several recitals of fact in which order are hereby made a part hereof as fully as if set forth herein. Second. In my opinion the following portion of the Act approved February 19, 1965, Georgia Laws 1965, pages 18 through 40, is in derogation of the Constitution as undertaking by Act of the General Assembly the exercise of judicial powers in violation of Article I, Section I, Paragraph XXIII, particularly as said portion undertakes to command entry of judgment of the court without allowing discretion, which question in my opinion is determined by the decision of the Supreme Court in Northside Manor, Inc. versus Vann, 219 Georgia 298, to wit: In all cases, it shall be the duty of the trial judge to grant such extensions of time as may be necessary to enable the court reporter to complete his transcript of the evidence and proceedings. Attention is respectfully called to Section 6 of the aforesaid Act approved February 19, 1965, providing that extensions of time for the filing of transcripts of evidence on the appeal may be granted by any justice or judge of the appellate court to which the appeal is to be taken in the discretion of such justice or judge.” On May 6, 1966, the following motion was filed in the office of the clerk of the court: “Appellant, E. S. Elliott, having on the 3rd day of May, 1966, presented to the Honorable Durwood Pye a proposed order extending the time for the filing of the transcript as designated in appellant’s notice of appeal, and the court having entered its order declining to sign such order or to extend the time for the filing of such transcript on the ground that the Section 11 of the Rules of Civil Procedure in Georgia, incorporated in House Bill No. 167, Georgia Acts of 1965, effective August 1, 1965, are invalid and in violation of the Constitution of the State of Georgia. No\^ comes, Appellant, E. S. ELLIOTT, and moves the court to grant the extension of time for the filing of such transcript under the *357discretionary power of the court, in particular as set forth in Section 6 of the Rules of Civil Procedure, and shows the court that the failure of the court to grant an extension of time denies to him a right of appeal with full presentation of the record in evidence upon which the judgment complained of has been rendered.” On May 12, 1966, the judge passed the following order granting an extension of time: “In the above case, by order of May 4, 1966, the court declined to enter the requested order for extension of time, stating two reasons therefor. The first of these related to the question of jurisdiction, and the second to the court’s opinion that the following provision of the Act approved February 19, 1965, is in derogation of the Constitution, as undertaking, by Act of the General Assembly, the exercise of judicial powers, to wit: In all cases, it shall be the duty of the trial judge to grant such extensions of time as may be necessary to enable the court reporter to complete his transcript of evidence and proceedings. The above order of May 4, 1966, was entered upon request for the extension applied for, as matter of right, applicant not invoking any question of discretion. On May 10, 1966, counsel for E. S. Elliott presented to the court a motion in reference to an extension of time, invoking the discretion of the court, under Section 6 of the aforesaid Act approved February 19, 1965, Georgia Laws, 1965, Pages 18 through 40. This question of discretion, as stated, was not presented by the previous application, but is now presented. It is to be noted that the matter of discretion under Section 6 of said Act is entirely different from the matter of extension by right under the above quoted portion of said Act, which the court believes to be unconstitutional. The question of discretion being presented, the court has inquired of the reporter as to the status of the transcript, and the reporter has, by letter dated May 10, 1966, advised the court in respect thereof, this letter being attached hereto and made a part hereof. If the court has jurisdiction in this case, the court is of the opinion that it should exercise discretion in favor of the granting of a reasonable extension. In this posture, the court is of the opinion that the proper thing to do is to grant the extension requested, without undertaking to pass upon the question of *358jurisdiction, as it may be that further light will be thrown on that question later. It is, therefore, ordered by the court that an extension of time for filing of the aforesaid transcript be granted for a period of ninety days from the date of this order, the court proceeding in the entry of this order without passing on any question of jurisdiction, or lack of jurisdiction, arising from the Chief Judge Act, the rules enacted pursuant thereto, and the recent decision of the Supreme Court in that regard.” The letter of the court reporter referred to by the judge in the above order is as follows: “Dear Judge Pye: This report is in reference to the case of The Housing Authority of the City of Atlanta, Georgia versus 84.814 Acres of Land and Camps, Incorporated, et ah, Case Number A-821-91, Fulton Superior Court, tried before you, and which has been appealed on a portion of the record. Due to a very lengthy record ordered in another case, which order was received prior to the order in this particular case, I have been unable to begin transcription. My present estimate is to finish the case I am now working on by the end of May, at which time I will begin transcription of the record ordered by Mr. Hatcher. I feel confident his transcript can be prepared in from one to two weeks, once begun. Respectfully submitted, /s/ Richard M. Bumpus, Court Reporter.”
In their motion for a rehearing counsel for appellant state the following: “. . . (a) Attorneys for appellant certify that when the request was presented to the Honorable Durwood Pye on the 3rd day of May 1966, the judge took the request under consideration and stated that he would act thereon, the order of May 4, 1966 was first received by attorney for appellant on the 6th day of May 1966 and attorney for appellant had no knowledge of such order until such time. 2. On the 6th day of May, 1966, appellant filed in the office of the Clerk of the Superior Court of Fulton County his motion for a reconsideration of the order declining to grant the request (R358), the Honorable Durwood Pye not being available for personal presentation at that time. 3. On the 10th day of May 1966 the motion for reconsideration was personally presented to the Honorable Durwood Pye and the court then entered its order *359on May 12, 1966, granting an extension of time for the filing of the transcript for a period of ninety (90) days. 2. The court, in holding ‘That the application for an extension here was not made in the time originally provided by law for the filing of the transcript’ has erroneously construed and overlooked that portion of Section 6 of the Appellate Practice Act of 1965 (Ga. Laws 1965, pp. 18, 21-22) wherein that Section provides—‘Any application to any court, justice or judge for an extension must be made before expiration of the period for filing as originally prescribed or as extended by a permissible, previous order.’ (a) In so erroneously construing the section, the court overlooked the fact that the application was, in fact, made before the expiration of the period for filing, counsel was neither negligent, nor dilatory. Counsel has acted promptly and with due diligence under the circumstances.” I. am of the opinion that the mere fact that the judge refused to sign an order granting an extension within thirty days from the filing of the appeal for the reason that he was not compelled by law to do so but that he could only be required to exercise his discretion in deciding whether to grant an extension or not should not be a ground for dismissing the appeal in this case. An application for an extension in such cases is simply an application for an extension and even if an attorney contends that he is entitled to an order granting an extension on an incorrect theory, if he is entitled to one in the judge’s discretion he is entitled to it whether the judge grants it under the proper theory within thirty days from the date of the filing of the appeal or not. The application here was made within the 30 days and the fact that the judge granted the extension on the second application, filed in the clerk’s office on the 31st day, shows that he intended to act on the original application because he well knew that if he treated the written application as separate and distinct from the first he would not be complying with the law requiring the application to be filed within 30 days. Moreover, the judge could have granted the time for extension properly and legally upon the initial application. The fact that he granted the second, separately and late proves to’ *360me that he thought he could have granted the time upon the first application.
The certification of the counsel for appellants in their motion for a rehearing shows that the delay in moving for an extension and the delay in obtaining the transcript within 30 days from the filing of the appeal was not due to appellant’s negligence, fault, laches or misconduct. If I am correct in holding that the delay in obtaining the transcript in due time was not due to the fault of the appellant the above cited provision of the Constitution forbids the dismissal of the appeal by this court.
In Davis v. Davis, 222 Ga. 579, supra, cited by the majority, there was no application for an extension of time filed within 30 days from the date of the filing of the appeal. In that case the Supreme Court held that failure to apply for an extension in time amounted to laches. There was, in my opinion, no laches on the part of counsel or appellant in this case.
I am authorized to state that Presiding Judge Bell and Judges Hall and Quillian concur in this dissent.